USAA 9800 Fredericksburg Road EAGLE San Antonio, Texas 78288 LOGO (r) September 24, 2012 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 RE: USAA MUTUAL FUNDS TRUST INFORMATION STATEMENT ON SCHEDULE 14C (FILE NO. 811-7852) Ladies and Gentlemen: Please find enclosed for filing on behalf of USAA Mutual Funds Trust (the Trust), pursuant to the Securities Exchange Act of 1934, as amended, and the regulations thereunder, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, a Definitive Information Statement on Schedule 14C, which will mail to shareholders on or about September 24, 2012. The Information Statement relates to the appointment of Cambiar Investors, LLC and Granahan Investment Management, Inc. as investment subadvisers to the USAA Small Cap Stock Fund, a series of the Trust. If you have any questions or comments concerning the foregoing, please do not hesitate to contact me at (210) 498-4628. Sincerely, /s/ James G. Whetzel James G. Whetzel Assistant Secretary Enclosure USAA AssetManagement Company
